DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed July 6, 2022 has been entered. Claims 1-11, 13-22, and 26-28 remain pending in the application. Independent claims 1 and 8 have been previously presented, and independent claim 19 has been amended. Claims 1-11 and 13-18 stand rejected for the reasons set forth in Response to Arguments. Claims 19-22 and 26-28 are rejected under new grounds of rejection necessitated by the amendment to claim 19. 
Response to Arguments
Applicant's arguments on pages 7-9 of Applicant’s Response filed July 6, 2022 with respect to the 103 combination of Chen (US Publication No. 2018/0267320) in view of Thurber (US Publication No. 2015/0253574) have been fully considered but they are not persuasive. 
Applicant argues (on pages 7-9) that “one of [ordinary] skill in the art would not be motivated to combine the references in the manner that would result in the claimed subject matter because combining the teachings of Thurber with those of Chen … renders Chen inoperable for its intended purpose”. In support of this argument, Applicant claims that modifying the second ring element 42 in Chen to be comprised of a resilient material as taught in Thurber would permit misalignment of the lenses (see pages 8-9 of Applicant’s Arguments). Examiner disagrees. 
The operation of adjusting ring 40 is to adjust the depth of lens 50 in a direction D1 to prevent left and right lenses 50 from being at different distances from the user’s eyes, which prevents dizziness through extended use (see Paragraph [0055] in Chen). Although Chen is silent as to the material of second ring element 42, having second ring element 42 of adjusting ring 40 be comprised of a deformable, resilient material (as taught in Thurber) would not affect the depth of lens 50. Figures 3 and 4 show how lens 50 is backed up against first ring element 41, where the depth of lens 50 in direction D1 is dependent on second guide element’s 43 engagement with spiral path C1 on support portion 32 (see also Paragraph [0043]). In other words, only modifying second ring element 42 to be comprised of a deformable, resilient material would not affect the depth of lens 50 in response to a user’s face/ocular region deforming second ring element 42, or render adjusting ring 40 inoperable in any other manner. Furthermore, even if the entire adjusting ring 40 was comprised of a resilient, deformable material, a deforming engagement with a user’s face/ocular area would result in equal deformation amongst both adjusting rings 40. After adjusting rings 40 were used to make lenses 50 coplanar, lenses 50 would remain coplanar through deformation of adjusting rings 40, and the operation of the adjusting rings 40 would be maintained. Therefore, Examiner maintains that rejections using Chen in view of Thurber are valid as made below and as were previously made in Examiner’s previous actions.
Applicant also argues (on page 9) that “one of [ordinary] skill in the art would not be motivated to add the resilient material of Thurber to a portion of Chen” because “Chen does not contemplate the second ring element 42 contacting the face of the user”. 
Examiner notes (on page 6 of the Non-Final Action mailed April 8, 2022) that “engageable with a face portion of the user” is merely a functional limitation and that because the structure of the device of Chen as modified by Thurber is identical to the claimed structure, the device of Chen as modified by Thurber is considered to be as capable of performing the function as the claimed invention. In other words, Chen satisfies the claim language defining where the conformable portion (second ring element 42) is located on the outer end of the optical module housing (components comprising of lens base 30 and adjusting ring 40), wherein the outer end of the optical module housing (components comprising of lens base 30 and adjusting ring 40) is located in the eye chamber (Figures 1 and 3, between 12 and front plane defined by 111), and is therefore capable of engaging “a face portion of a user”. Examiner also notes that any deficiencies in Chen are cured by Thurber, in that Thurber clearly states the conformable portion (eye cups 23b, 25b) engages the facial portions of the user (see Paragraph [0040] in Thurber), where the motivation to have the conformable portion to engage the facial portions of the user would be to add comfort and stability (Paragraph [0040] in Thurber). 
For these reasons, and the reasons maintained below, claims 1-11 and 13-18 stand rejected as being unpatentable over Chen in view of Thurber. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11, 13-14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Publication No. 2018/0267320) in view of Thurber (US Publication No. 2015/0253574).
Regarding claim 1, Chen discloses a head-mounted device (head-mounted display apparatus 1) to be worn on a head of a user, comprising: a device housing (housing 10) that includes a peripheral wall (sidewalls of 10), an intermediate wall (cover plate 12) that is bounded by the peripheral wall (sidewalls of 10), an eye chamber (Figure 1, between 12 and front plane defined by 111) on a first side (right side of 12 in Figure 3) of the intermediate wall (12), a component chamber (receiving space S1, between rear of 10 and 12) on a second side (left side of 12 in Figure 3) of the intermediate wall (12); an optical module (comprised of components 20-54) that includes: 
an optical module housing (components comprising of lens base 30 and adjusting ring 40) that is connected to the device housing (10, where components of 30 and 40 are connected to 10 through 12) and extends through an opening (outer openings 121) in the intermediate wall (12) of the device housing (10), has an inner end (Figure 3, adjacent to 31) that is located in the component chamber (Figures 1 and 3, between 12 and front plane defined by 111), has an outer end (Figures 1 and 3, adjacent to 42) that is located in the eye chamber (Figures 1 and 3, between 12 and front plane defined by 111), and defines an interior space (lateral space between 20 and 50) that extends between the inner end (adjacent to 31) and the outer end (adjacent to 42); 
a display (display panel 20) that is located at the inner end (adjacent to 31) of the optical module housing (components comprising of lens base 30 and adjusting ring 40); 
a lens assembly (lens 50) that is located at the outer end (adjacent to 42) of the optical module housing (components comprising of lens base 30 and adjusting ring 40); and 
a conformable portion (Figure 3 and Paragraph [0047], second ring element 42) that is located at the outer end (adjacent to 42) of the optical module housing (components comprising of lens base 30 and adjusting ring 40), is located adjacent to the lens assembly (50), extends at least partially around a periphery of the lens assembly (50, see Figure 1), is engageable with a face portion of the user (Figure 3, 42 capable of engaging the face of a user), wherein the lens assembly (50) extends outward (toward the user, see Figure 3) relative to the conformable portion (42) (see Figures 1-4 and 6).
Chen does not disclose a face seal; a support structure that is connected to the device housing and is configured to secure the device housing with respect to the head of the user; or where the conformable portion is configured to deform in response to an external force.
However, Thurber discloses a face seal (comfort module 15); a support structure (strap 19) that is connected to the device housing (support module 6) and is configured to secure the device housing (6) with respect to the head of the user (Paragraph [0044]); and where a conformable portion (eye cups 23b, 25b) is configured to deform in response to an external force (Paragraph [0040], “Eye cups 23 b and 25 b preferably comprise plastic, rubber, or other rigid or resilient material”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the conformable portion (42) of Chen to include the resilient material of Thurber and combined the strap and face seal of Thurber to the display housing of Chen. Doing so would have made the conformable portion durable and capable of adjusting to contours of the user’s face/ocular region (Paragraph [0040 of Thurber), allowed the display device to be secured to the user’s head (Paragraph [0044] in Thurber), and provided a comfortable fit by allowing the head-mounted display to adjust to the contours of a users’ head/face (Paragraph [0043] in Thurber).
Regarding the functional limitation “engageable with a face portion of the user”, since the structure of the device of Chen as modified by Thurber is identical to the claimed structure, the device of Chen as modified by Thurber is considered to be as capable of performing the function as the claimed invention, absent any claimed structural difference. See MPEP § 2114 I & II, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function... A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim.” In the instant case, the conformable portion of Chen as modified by Thurber is structurally located at the outer end of the optical module housing and located adjacent to the lens assembly and therefore capable of performing the recited function.
Regarding claim 2, Chen in view of Thurber teaches the head-mounted device of claim 1, and further teaches (in Thurber) wherein the conformable portion (eye cups 23b, 25b in Thurber corresponding to 42s in Chen) is formed from a resilient flexible material (Paragraph [0040], “Eye cups 23 b and 25 b preferably comprise plastic, rubber, or other rigid or resilient material”).
Regarding claim 3, Chen in view of Thurber teaches the head-mounted device of claim 1, and further teaches (in Thurber) where the conformable portion (eye cups 23b, 25b) is formed from a resilient flexible material (Paragraph [0040], “Eye cups 23 b and 25 b preferably comprise plastic, rubber, or other rigid or resilient material”), but does not teach wherein the conformable portion is formed from a foam rubber material.
While Chen in view of Thurber does not explicitly teach that the resilient flexible material is a foam rubber material, it would have been prima facia obvious to have made the selection of a known resilient flexible material, such as foam rubber, based on its suitability for its intended use, here being a comfortable material used to contact the face of a user (Paragraphs [0040] in Thurber). MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
Regarding claim 4, Chen in view of Thurber the head-mounted device of claim 1, where (in Thurber) the conformable portion (eye cups 23b, 25b in Thurber corresponding to 42 in Chen) is formed from a resilient flexible material (Paragraph [0040], “Eye cups 23 b and 25 b preferably comprise plastic, rubber, or other rigid or resilient material”), but does not teach wherein the conformable portion is formed from a silicone rubber material.
While Chen in view of Thurber does not explicitly teach that the resilient flexible material is a silicone rubber material, it would have been prima facia obvious to have made the selection of a known resilient flexible material, such as silicone rubber, based on its suitability for its intended use, here being a comfortable material used to contact the face of a user (Paragraphs [0040] in Thurber). MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
Regarding claim 8, Chen discloses a head-mounted device (display apparatus 1), comprising: a device housing (housing 10); and an optical module (comprised of components 20-54) that is connected to the device housing (10, where components 20-54 are connected to 10 through cover plate 12), wherein the optical module (comprised of components 20-54) includes a lens assembly (50) and a conformable portion (Figure 3 and Paragraph [0047], second ring element 42), wherein the lens assembly (lens 50) is configured to be positioned adjacent to an eye of a user (Paragraph [0054]) and is engageable with a face portion of the user (42 capable of engaging the face of user), and wherein an axial end surface (curved surface 51) of the lens assembly (50) extends outward (towards the user, see Figure 3) relative to an axial end surface (end of 42) of the conformable portion (42) (see Figures 1-4 and 6).
Chen does not disclose wherein the conformable portion is formed from a resilient flexible material. 
However, Thurber teaches a conformable portion (eye cups 23b, 25b) is formed from a resilient flexible material (Paragraph [0040], “Eye cups 23 b and 25 b preferably comprise plastic, rubber, or other rigid or resilient material”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the conformable portion (42) of Chen to include the resilient material of Thurber. Doing so would have made the conformable portion durable and capable of adjusting to contours of the user’s face (Paragraph [0040 of Thurber).
Regarding the functional limitation “engageable with a face portion of the user”, since the structure of the device of Chen as modified by Thurber is identical to the claimed structure, the device of Chen as modified by Thurber is considered to be as capable of performing the function as the claimed invention, absent any claimed structural difference. See MPEP § 2114 I & II, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function... A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim.” In the instant case, the conformable portion of Chen as modified by Thurber is structurally located at the outer end of the optical module housing and located adjacent to the lens assembly and therefore capable of performing the recited function.
Regarding claim 9, Chen as modified by Thurber teaches the head-mounted device of claim 8, and further teaches (in Thurber) wherein the device housing (support module 6) includes a face seal (Figures 3-5, comfort module 15) and the optical module (Figure 3, comprised of device module 4, lens module 8, and module device case 12) of is spaced from the face seal (15) (see Figures 5 and 7).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the face seal of Thurber to the device housing of Chen as previously modified by Thurber. Doing so would have provided a comfortable fit by allowing the head-mounted display to adjust to the contours of the user’s face/head region (Paragraph [0043] in Thurber). 
Regarding claim 10, Chen is view of Thurber teaches the head-mounted device of claim 8, and further teaches (in Chen) wherein the device housing (10) includes an eye chamber (between 12 and front plane defined by 111) and at least part of the optical module (comprised of components 20-52) is located in the eye chamber (Figures 1 and 3, 42 located between 12 and front plane defined by 111).
Regarding claim 11, Chen in view of Thurber teaches the head-mounted device of claim 8, and further teaches (in Chen and Thurber) wherein the device housing (10 in Chen) includes an intermediate wall (12 in Chen) that is surrounded by a peripheral wall (sidewalls of 10 in Chen) and a face seal (15 in Thurber) extends outward (towards the user) from the peripheral wall (sidewalls of 6 in Thurber).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the face seal of Thurber to the device housing of Chen as previously modified by Thurber. Doing so would have provided a comfortable fit by allowing the head-mounted display to adjust to the contours of the user’s face/head region (Paragraph [0043] in Thurber). 
Regarding claim 13, Chen in view of Thurber teaches the head-mounted device of claim 8, where (in Thurber) the conformable portion (eye cups 23b, 25b in Thurber corresponding to 42 in Chen) is formed from a resilient flexible material (Paragraph [0040], “Eye cups 23 b and 25 b preferably comprise plastic, rubber, or other rigid or resilient material”), but does not teach wherein the conformable portion is formed from a foam rubber material.
While Chen in view of Thurber does not explicitly teach that the resilient flexible material is a foam rubber material, it would have been prima facia obvious to have made the selection of a known resilient flexible material, such as foam rubber, based on its suitability for its intended use, here being a comfortable material used to contact the face of a user (Paragraphs [0040] in Thurber). MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
Regarding claim 14, Chen in view of Thurber the head-mounted device of claim 8, where (in Thurber) the conformable portion (eye cups 23b, 25b in Thurber corresponding to 42 in Chen) is formed from a resilient flexible material (Paragraph [0040], “Eye cups 23 b and 25 b preferably comprise plastic, rubber, or other rigid or resilient material”), but does not teach wherein the conformable portion is formed from a silicone rubber material.
While Chen in view of Thurber does not explicitly teach that the resilient flexible material is a silicone rubber material, it would have been prima facia obvious to have made the selection of a known resilient flexible material, such as silicone rubber, based on its suitability for its intended use, here being a comfortable material used to contact the face of a user (Paragraphs [0040] in Thurber). MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
Regarding claim 17, Chen in view of Thurber teach the head-mounted device of claim 8, and further teaches (in Chen) wherein the conformable portion (second ring element 42) extends around a portion of an outer periphery (outer edge of 50) of the lens assembly (50) (see Figure 2 and Paragraph [0042]) (NOTE: Under a broadest reasonable interpretation of this claim, a conformable portion extending around the circumference of the lens assembly necessarily extends around a portion of the lens assembly).
Regarding claim 18, Chen in view of Thurber teaches the head-mounted device of claim 8, and further teaches (in Chen) wherein the conformable portion (42) extends continuously around an outer periphery (outer edge of 50) of the lens assembly (50) (see Figure 2 and Paragraph [0042]).
Alternatively, claim 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Publication No. 2018/0267320) in view of Thurber (US Publication No. 2015/0253574) and Bellussi (US Publication No. 2018/0125715).
Regarding claim 3, Chen in view of Thurber teaches the head-mounted device of claim 1, where (in Thurber) the conformable portion (eye cups 23b, 25b in Thurber corresponding to 42 in Chen) is formed from a resilient flexible material (Paragraph [0040], “Eye cups 23 b and 25 b preferably comprise plastic, rubber, or other rigid or resilient material”), but does not teach wherein the conformable portion is formed from a foam rubber material.
However, Bellussi teaches where a conformable portion (Figure 3, support seal 13) is formed from a foam rubber material (Paragraph [0078], support seal 13 is made of foam rubber).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the conformable portion of Chen as modified by Thurber to include the foam rubber material of Bellussi. Doing so would have allowed the conformable portion to further isolate the user’s eyes from the external environment (Paragraph [0048] in Bellussi). 
Regarding claim 13, Chen in view of Thurber teaches the head-mounted device of claim 8, where (in Thurber) the conformable portion (eye cups 23b, 25b in Thurber corresponding to 42 in Chen) is formed from a resilient flexible material (Paragraph [0040], “Eye cups 23 b and 25 b preferably comprise plastic, rubber, or other rigid or resilient material”), but does not teach wherein the conformable portion is formed from a foam rubber material.
However, Bellussi teaches where a conformable portion (Figure 3, support seal 13) is formed from a foam rubber material (Paragraph [0078], support seal 13 is made of foam rubber).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the conformable portion of Chen as modified by Thurber to include the foam rubber material of Bellussi. Doing so would have allowed the conformable portion to further isolate the user’s eyes from the external environment (Paragraph [0048] in Bellussi). 
Alternatively, claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Publication No. 2018/0267320) in view of Thurber (US Publication No. 2015/0253574) and Ishikawa (US Patent No. 9,625,725).
Regarding claim 4, Chen in view of Thurber the head-mounted device of claim 1, where (in Thurber) the conformable portion (eye cups 23b, 25b in Thurber corresponding to 42 in Chen) is formed from a resilient flexible material (Paragraph [0040], “Eye cups 23 b and 25 b preferably comprise plastic, rubber, or other rigid or resilient material”), but does not teach wherein the conformable portion is formed from a silicone rubber material.
However, Ishikawa teaches where a conformable portion (Figure 3 and Column 17, lines 60-64, protective member attached to ocular optical system D30) is formed of a silicone rubber material (Column 17, lines 60-64, protective member made of silicone rubber).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the conformable portion of Chen as modified by Thurber to include the silicon rubber material used as the near eye protective member of Ishikawa. Doing so would have helped protect the user’s face from the contacting portion of the device (Column 17, lines 60-64 of Ishikawa).
Regarding claim 14, Chen in view of Thurber the head-mounted device of claim 8, where (in Thurber) the conformable portion (eye cups 23b, 25b in Thurber corresponding to 42 in Chen) is formed from a resilient flexible material (Paragraph [0040], “Eye cups 23 b and 25 b preferably comprise plastic, rubber, or other rigid or resilient material”), but does not teach wherein the conformable portion is formed from a silicone rubber material.
However, Ishikawa teaches where a conformable portion (Figure 3 and Column 17, lines 60-64, protective member attached to ocular optical system D30) is formed of a silicone rubber material (Column 17, lines 60-64, protective member made of silicone rubber).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the conformable portion of Chen as modified by Thurber to include the silicon rubber material used as the near eye protective member of Ishikawa. Doing so would have helped protect the user’s face from the contacting portion of the device (Column 17, lines 60-64 of Ishikawa).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Publication No. 2018/0267320) in view of Thurber (US Publication No. 2015/0253574) and Walsh (US Publication No. 2017/0311796).
Regarding claim 5, Chen in view of Thurber teaches the head-mounted device of claim 1, but does not teach wherein the conformable portion includes a cover portion that defines an enclosed interior space and a fluid in the enclosed interior space.
However, Walsh teaches where the conformable portion (Figures 1 and 4, inflatable framework 154) includes a cover portion (Paragraph [0059], inflatable framework 154 resembles a bag) that devices an enclosed interior space (Paragraph [0059], air tight seal created when inflatable framework (or bag) 154 is inflated) and a fluid in the enclosed interior space (Paragraph [0059], air, gas, fluid, or any other substance used to inflate chamber 154).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the conformable portion of Chen as modified by Thurber to include the inflating system of Walsh. Doing so would have provided a wider range of control over how the conformable portion could further adjust to the contours of a user’s face (Paragraph [0059] in Walsh). 
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Publication No. 2018/0267320) in view of Thurber (US Publication No. 2015/0253574) and Thomas (US Patent No. 9,472,025).
Regarding claim 6, Chen in view of Thurber teaches the head-mounted device of claim 1, but does not teach the head-mounted display further comprising an actuator that is operable to move the conformable portion.
However, Thomas teaches an actuator (Figure 4 and Column 9, lines 6-8, compression adjuster 440 and adjustable mechanism 350) that is operable to move the conformable portion (Figure 5 and Column 9, lines 20-23, adjustment mechanism 350 deforms eye cup assemblies 310, 315). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the actuating mechanism of Thomas to the conformable portion of Chen as modified by Thurber. Doing so would have provided an automated adjusting system for the conformable portion to accommodate different facial geometries or users wearing glasses, ultimately increasing comfort and adjustability o the head-mounted display (Column 1, lines 11-14 and Column 1, lines 24-31 of Thomas).
Regarding claim 15, Chen in view of Thurber teaches the head-mounted device of claim 8, but does not teach the head-mounted display further comprising an actuator that is operable to move the conformable portion.
However, Thomas teaches an actuator (Figure 4 and Column 9, lines 6-8, compression adjuster 440 and adjustable mechanism 350) that is operable to move the conformable portion (Figure 5 and Column 9, lines 20-23, adjustment mechanism 350 deforms eye cup assemblies 310, 315). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the actuating mechanism of Thomas to the conformable portion of Chen as modified by Thurber. Doing so would have provided an automated adjusting system for the conformable portion to accommodate different facial geometries or users wearing glasses, ultimately increasing comfort and adjustability o the head-mounted display (Column 1, lines 11-14 and Column 1, lines 24-31 of Thomas).
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Publication No. 2018/0267320) in view of Thurber (US Publication No. 2015/0253574) and Aghara (US Publication No. 2020/0150597).
Regarding claim 7, Chen in view of Thurber teaches the head-mounted device of claim 1, but does not teach the head-mounted device further comprising a gauge that is configured to sense deformation of the conformable portion.
However, Aghara teaches a gauge (Figure 3, pressure sensors 315) that is configures to sense deformation (Paragraph [0044], sensors measure pressure of HMD 200 against user’s face) of the conformable portion (Figure 3, display portion 310).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the pressure sensing mechanism of Aghara with the conformable portion of Chen as modified by Thurber. Doing so would have allowed the user to determine the proper fit of the head-mounted device measured by the pressure against the face contacting portions of the user (Paragraphs [0004]-[0005] of Aghara). 
Regarding claim 16, Chen in view of Thurber teaches head-mounted device of claim 8, but does not teach the head-mounted device further comprising a gauge that is configured to sense deformation of the conformable portion.
However, Aghara teaches a gauge (Figure 3, pressure sensors 315) that is configures to sense deformation (Paragraph [0044], sensors measure pressure of HMD 200 against user’s face) of the conformable portion (Figure 3, display portion 310).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the pressure sensing mechanism of Aghara with the conformable portion of Chen as modified by Thurber. Doing so would have allowed the user to determine the proper fit of the head-mounted device measured by the pressure against the face contacting portions of the user (Paragraphs [0004]-[0005] of Aghara). 
Claims 19-20, 22, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Thurber (US Publication No. 2015/0253574) in view of Runckel (US Publication No. 5129109) and Yamamoto (US Publication No. 7125126).
Regarding claim 19, Thurber discloses an optical module (VR headset system 10), comprising: an optical module housing (Figure 3, support module 6) that has a first end (Figure 5, adjacent mobile device 5), a second end (Figure 5, adjacent eye cups 23b, 25b), and an interior space (Figures 5 and 7, space between 5 and 23b, 25b) that extends from the first end (adjacent 5) to the second end (adjacent 23b and 25b); a display (mobile device 5) that is connected to the first end (Figure 5, adjacent 5, where 5 is connected to 6 through base 14) of the optical module housing (6); a lens assembly (first lens 22 and second lens 24) that is connected to the second end (Figure 5, first and second lens are connected to lens cups 23 and 25 adjacent 23b and 25b) of the optical module (6); and a conformable portion (eye cups 23b and 25b) at the second end (adjacent 23b and 25b) of the optical module housing (6). 
Thurber does not disclose wherein the conformable portion includes a cover portion that defines an enclosed interior space and a fluid in the enclosed interior space; and a linear actuator configured to move the conformable portion between a retracted position and an extended position.
However, Runckel teaches (in Figure 1-3) wherein a conformable portion (cushion members 50 and 52) includes a cover portion (portions 60-64 of 50 and 52) that defines an enclosed interior space (Column 2, lines 59-68 and Column 3, lines 1-2, portions 62 and 64 of having “hollow interiors [that] all join to form a common hollow space to be inflated with air”) and a fluid in the enclosed interior space (see Column 2, lines 59-68 and Column 3, lines 1-2).
Yamamoto teaches a linear actuator (Figures 1-5, mechanical actuator being comprised of cam grooves 25a/b, screws 35, leaf spring 31, projecting portion 32, and grooves 26a-e, where rotational engagement between cam grooves 25a/b and screws 35 drive eyecup 20 in a linear direction along optical axis AX, and engagement between leaf spring 31/projecting portion 32 and grooves 26a-e provide a biasing force to retain eyecup 20 in desired position) configured to move a conformable portion (eyecup 20) between a retracted position (see Figures 1 and 2) and an extended position (see Figures 3 and 4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the eye cups 23b, 25b of Thurber to include the inflatable system of Runckel and the mechanical actuator of Yamamoto. Doing so would have provided a wider range of control over how the conformable portion could further adjust to the contours of a user’s face, by allowing the user to optimize the firmness of the eye cups (see Column 3, lines 35-38 in Runckel) and finely adjust the depth of the eye cups (see Column 2, lines 15-27 in Yamamoto).
Regarding claim 20, Thurber in view of Runckel and Yamamoto teaches the optical module of claim 19, further comprising (in Runckel) an actuator (comprised of pump 70 and valve 74) to increase and decrease an amount of the fluid in the enclosed interior space (Column 3, lines 17-38, pump inflating cushion members and valve 74 releasing air from cushion members).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the actuator of Runckel to the optical module of Thurber as previously modified by Yamamoto and Runckel. Doing so would have allowed the user to control the amount of air in the conformable portion (see Column 3, lines 17-38 in Runckel).
Regarding claim 22, Thurber in view of Runckel and Yamamoto teaches the optical module of claim 19, and further teaches (in Thurber) wherein the conformable portion (eye cups 23b, 25b as modified by Runckel and Yamamoto) extends around a portion of an outer periphery of the lens assembly (first and second lens 22, 24) (see Figures 3, 5, and 7 in Thurber).
Regarding claim 27, Thurber in view of Runckel and Yamamoto teaches the optical module of claim 19, and further teaches (in Runckel) wherein the fluid is a gas (see Column 2, lines 59-68 and Column 3, lines 1-2).
Regarding claim 28, Thurber in view of Runckel and Yamamoto teaches the optical module of claim 19, and further teaches (in Runckel) wherein deformation of the conformable portion (eye cups 23b, 25b as modified by Runckel) is controlled by an active structure (Column 3, lines 17-38, pump inflating cushion members and valve 74 releasing air from cushion members).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the active structure of Runckel to the optical module of Thurber as previously modified by Yamamoto and Runckel. Doing so would have allowed the user to control the amount of air in the conformable portion (see Column 3, lines 17-38 in Runckel).
Alternatively, claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Thurber (US Publication No. 2015/0253574) in view of Huang (US Patent No. 6195808) and Yamamoto (US Publication No. 7125126). (NOTE: This alternative rejection is used to reject claims 21 and 26 below).
Regarding claim 19, Thurber discloses an optical module (VR headset system 10), comprising: an optical module housing (Figure 3, support module 6) that has a first end (Figure 5, adjacent mobile device 5), a second end (Figure 5, adjacent eye cups 23b, 25b), and an interior space (Figures 5 and 7, space between 5 and 23b, 25b) that extends from the first end (adjacent 5) to the second end (adjacent 23b and 25b); a display (mobile device 5) that is connected to the first end (Figure 5, adjacent 5, where 5 is connected to 6 through base 14) of the optical module housing (6); a lens assembly (first lens 22 and second lens 24) that is connected to the second end (Figure 5, first and second lens are connected to lens cups 23 and 25 adjacent 23b and 25b) of the optical module (6); and a conformable portion (eye cups 23b and 25b) at the second end (adjacent 23b and 25b) of the optical module housing (6). 
Thurber does not disclose wherein the conformable portion includes a cover portion that defines an enclosed interior space and a fluid in the enclosed interior space; and a linear actuator configured to move the conformable portion between a retracted position and an extended position.
However, Huang teaches wherein a conformable portion (cushions 3) includes a cover portion that defines an enclosed interior space (Figures 12 and 13 and Column 2, lines 5-10, “cushion 3 is shaped as an annular hollow 3D ring”) and a fluid in the enclosed interior space (Column 2, lines 45-48, “fill the hollow interior of the cushion 3 with a gas, a Semi-fluid, a fluid, a liquid or low-percolating large particle gas”).
Yamamoto teaches a linear actuator (Figures 1-5, mechanical actuator being comprised of cam grooves 25a/b, screws 35, leaf spring 31, projecting portion 32, and grooves 26a-e, where rotational engagement between cam grooves 25a/b and screws 35 drive eyecup 20 in a linear direction along optical axis AX, and engagement between leaf spring 31/projecting portion 32 and grooves 26a-e provide a biasing force to retain eyecup 20 in desired position) configured to move a conformable portion (eyecup 20) between a retracted position (see Figures 1 and 2) and an extended position (see Figures 3 and 4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the eye cups 23b, 25b of Thurber to include the inflatable system of Huang and the mechanical actuator of Yamamoto. Doing so would have provided a wider range of control over how the conformable portion could further adjust to the contours of a user’s face, by allowing the user to optimize the firmness of the eye cups (see Column 2, lines 39-88 in Huang) and finely adjust the depth of the eye cups (see Column 2, lines 15-27 in Yamamoto).
Claims 21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Thurber (US Publication No. 2015/0253574) in view of Huang (US Patent No. 6195808), Yamamoto (US Publication No. 7125126), and Heinrich (US Patent No. 9,195,067).
Regarding claim 21, Thurber in view of Huang and Yamamoto teaches the optical module of claim 19, wherein the fluid is “a Semi-fluid, a fluid, [or] a liquid” (Column 2, lines 45-48 in Huang), but does not teach wherein the fluid is a magnetorheological fluid, further comprising: an electromagnet that has an inactive state and an active state, wherein the magnetorheological fluid is flowable when the electromagnet is in the inactive state and is not flowable when the electromagnet is in the active state. 
However, Heinrich teaches wherein a fluid (Figure 13, MR fluid) used to fill a conformable portion (Figure 13, wearable device 410) is a magnetorheological fluid (Column 14, line 58, MR fluid 449A), further comprising: an electromagnet (electromagnets 441A) that has an inactive state and an active state (Column 15, lines 11-18, circuitry 451A turns electromagnets 441A on and off), wherein the magnetorheological fluid (449A) is flowable when the electromagnet (441A) is in the inactive state (Column 14, lines 59-64) and is not flowable when the electromagnet (441A) is in the active state (Column 14, lines 59-64) (see Figures 13 and 14).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the MR fluid in the conformable structure of Heinrich to fill the conformable structure of Thurber as modified by Huang and Yamamoto. Doing so would have allowed the inflatable portions to fit the contours of a user and maintain that unique configuration throughout use (Column 1, lines 47-62 of Heinrich).
Regarding claim 26, Thurber in view of Huang and Yamamoto teaches the optical module of claim 19, but does not teach wherein the fluid is a non-Newtonian fluid.
However, Heinrich teaches where a fluid (MR fluid 449A) used to fill a conformable portion (Figure 13, wearable device 410A) is a non-Newtonian fluid (Column 14, lines 58, magnetorheological fluid 449A). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the MR fluid in the conformable structure of Heinrich to fill the conformable structure of Thurber as modified by Huang and Yamamoto. Doing so would have allowed the inflatable portions to fit the contours of a user and maintain that unique configuration throughout use (Column 1, lines 47-62 of Heinrich).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAGE STEPHEN CRUM whose telephone number is (571)272-3373. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adrian Scott Wilson can be reached at (517) 270-3907. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.C./Examiner, Art Unit 2841                                                                                                                                                                                                        

/ADRIAN S WILSON/             Primary Examiner, Art Unit 2841